Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 05/16/2022 regarding the rejections under U.S.C. 112(a) have been found persuasive.  Therefore, the rejections are withdrawn.
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Roth et al (US Pub 2021/0055120 A1) has been relied upon for the missing elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US Pub 2017/0276502 A1), hereafter known as Fischer in light of Bier et al (US Pub 2017/0192437 A1), hereafter known as Bier in light of Cox et al (US Pub 2019/0107406 A1), hereafter known as Cox, in light of Roth et al (US Pub 2021/0055120 A1), hereafter known as Roth.

For Claim 1, Fischer teaches A method for determining navigation routing based on predicted total cost of possible routes, comprising: ([0022]) 
Receiving, by the vehicle, information identifying a destination for a vehicle; ([0022], Figures 2 and 3 [0130-0131] establishes the devices can be in the vehicle)
Determining, by the vehicle, two or more possible routes from an origin to the destination; (Figure 5A, Step 9, Figures 2 and 3 [0130-0131] establishes the devices can be in the vehicle)
Determining, by the vehicle, a plurality of cost factors for a plurality of the determined possible routes; ([0055], Figures 2 and 3 [0130-0131] establishes the devices can be in the vehicle) 
calculating a total cost for each of the plurality of determined possible routes using cost factors; and ([0055], Figures 2 and 3 [0130-0131] establishes the devices can be in the vehicle) 
presenting to the user a lowest-total-cost from among the plurality of determined possible routes.  (Figure 5B, Step 19, [0167])
Fischer does not teach wherein the cost factors comprise direct cost information for the plurality of determined possible routes and indirect cost information for the plurality of determined possible routes, the direct cost information comprising, for each of the plurality of determined possible routes, known cost of fuel, and energy consumption of the vehicle;
Correlating, by the vehicle, indirect cost information on each of the plurality of determined possible routes such that each of the plurality of determined possible routes corresponds to a different indirect cost factor;
Or calculating, by the vehicle, a total cost for each of the plurality of determined possible routes as a combination of direct and indirect cost factors, wherein the two or more cost factors comprise direct cost factors for each of the plurality of determined possible routes and indirect cost factor for each of the plurality of determined possible routes;
Or predicting, by the vehicle, the indirect cost information by training a machine learning model using actual cost information from a plurality of vehicles over the plurality of determined possible routes
presenting to the user the plurality of determined possible routes with corresponding information associated with the calculated total cost for each of the plurality of determined possible routes, the presented plurality of determined possible routes comprising a determined a lowest-total-cost route and a determined lowest energy route from among the plurality of determined possible routes. 
Bier, however, does teach wherein the cost factors comprise direct cost information for the plurality of determined possible routes and indirect cost information for the plurality of determined possible routes, the direct cost information comprising, for each of the plurality of determined possible routes, energy consumption of the vehicle; ([0081] considers the routing goals in cost/benefit analysis.  In [0072], the routing goals can be either direct (energy consumption, toll cost as two examples) or indirect (maintenance cost or estimated wear and tear)
Correlating, by the vehicle, indirect cost information on each of the plurality of determined possible routes such that each of the plurality of determined possible routes corresponds to a different indirect cost factor; (Fig. 2, [0077-0081], it is stated in [0077] that “In general, route modification parameters preferably link data pertaining to routing goals to a route or part of a route”.  [0081] states “a set of route modification parameters are cost/benefit scores associated with road sections”.  [0072] states that one of the routing goals (from which the route modification parameters are based) is estimated wear and tear, which would be an indirect cost.)
Or calculating, by the vehicle, a total cost for each of the plurality of determined possible routes as a combination of direct and indirect cost factors, wherein the two or more cost factors comprise direct cost factors for each of the plurality of determined possible routes and indirect cost factor for each of the plurality of determined possible routes; ([0081-0082], Figure 4, Fig. 2, [0077-0081], it is stated in [0077] that “In general, route modification parameters preferably link data pertaining to routing goals to a route or part of a route”.  [0081] states “a set of route modification parameters are cost/benefit scores associated with road sections”.  )
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s use of calculating routes by creating cost factors for the routes with Bier’s use of both directly attributable costs and indirectly attributable costs correlated to road segments because while direct costs (tolls, gas usage, etc) might be apparent, indirect costs (such as repair costs for traveling over uneven roads for a year) would be unnoticed until maintenance is required.  This would give a more accurate representation of the total cost of the route.
Cox, however, does teach predicting, by the vehicle, the indirect cost information by training a machine learning model using actual cost information from a plurality of vehicles over the plurality of determined possible routes
([0213-0215].  Cox uses machine learning to take information regarding energy consumption (possibly from a history of other vehicles) to calculate distance range, and possible time spent refueling) [0132-0137], Fig. 19B and Fig. 19c establish this can be done within the vehicle).
Therefore, it would be obvious to someone of ordinary skill in the art prior to the effective filing date to combine Fischer’s method of vehicle navigation with Cox’s method of using machine learning and actual cost information to find indirect cost information, as machine learning algorithms are very good at finding abstract values from less abstract data, and using other vehicles to gather information from would allow a much larger training set than just getting information from the vehicle the system is installed upon.
Roth, however, does teach presenting to the user the plurality of determined possible routes with corresponding information associated with the calculated total cost for each of the plurality of determined possible routes, the presented plurality of determined possible routes comprising a determined a lowest-total-cost route or a determined lowest energy route from among the plurality of determined possible routes. ([0050], [0058], [0061], [0064].  While it is not established that both lowest cost and lowest energy are provided at the end, it is established that they can both be provided depending on the user preferences that are established prior to the outputting process.  While an argument could be made that both could be output due to [0061] citing “lower total cost”, “lower energy consumption” or “any combination thereof”, the examiner believes that a logical statement addresses the limitation more firmly.  It is also established that routes are provided to a user for selection.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Fischer and Roth to be presenting to the user the plurality of determined possible routes with corresponding information associated with the calculated total cost for each of the plurality of determined possible routes, the presented plurality of determined possible routes comprising a determined a lowest-total-cost route and a determined lowest energy route from among the plurality of determined possible routes.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Roth establishes the concept that a person might have a preference for either a lowest cost route or an energy efficient route (among other possible options).  What Roth is explicitly missing is that both specific routes, once generated, are shown to a user for them to select.  Roth establishes that preference before the routes are generated, not during the selection step.  Roth does teach that routes are provided to a user for selection, along with all of the relevant information regarding those routes, but it is not explicitly stated that one of those routes is lowest total cost or lowest energy.  However, it would be obvious in light of Fischer and Roth to show a lowest energy route and a lowest total cost route for selection because users often have different constraints that they’d like an optimal route for.  A user in a hurry might want a time optimal route, a user who cares about the environment might want an energy optimal route, a user on a budget might prefer a cheapest route (neglecting time), and a user who values their time and money might value a lowest total cost route (that puts a monetary cost on time).  Often, a user can be one type one day, and another the next.  There are a number of ways a route can be optimized, and by offering a user several routes that are optimized in some way, that user can select the optimal route that best fits their current situation.
Roth, however, does teach the direct cost information comprising, for each of the plurality of determined possible routes, known cost of fuel, and energy consumption of the vehicle; (([0050], [0058], [0061], [0064], A fuel cost and expenditure is calculated for each possible route)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Roth’s teaching of fuel cost including energy spent as a route metric and money spent of energy as a route metric for cost, as a user may be interested in energy spent as a cost, as it pertains to environmental impacts, and a user may be interested in the monetary cost of energy spent as it could affect them or their company financially.  It would be expected to save money or gas to consider the cost of fuel and fuel spent while traveling as a possible cost.

For Claim 2, modified Fischer teaches The method of claim 1, wherein determining a plurality of cost factors for the plurality of determined possible routes, comprises: 
using the direct cost information to determine direct costs for segments of each of the plurality of determined possible routes;  SMRH:4829-4741-4426.2-- 47 --P A T E N T([0055]) 
Fischer does not teach Docket No. 31EV-296848(2019-225/I P-A-3824)correlating indirect cost information to the segments of each of the plurality of determined possible routes and using the correlated indirect cost information to assign indirect costs to the segments of each of the plurality of determined possible routes; 
for each segment of a route, combining direct costs determined for that segment with indirect costs assigned to that segment to arrive at a total segment cost.  
Bier, however, does teach using the direct cost information to determine direct costs for segments of each of the plurality of determined possible routes;  SMRH:4829-4741-4426.2-- 47 --P A T E N T ([0072], energy consumption and tolls are considered. [0077-0078] establishes that segments have characteristics assigned to them from data that corresponds to the routing goals established in [0072])
correlating indirect cost information to the segments of each of the plurality of determined possible routes and using the correlated indirect cost information to assign indirect costs to the segments of each of the plurality of determined possible routes; ([0072], maintenance costs (estimate wear and tear). [0077-0078] establishes that segments have characteristics assigned to them from data that corresponds to the routing goals established in [0072])
for each segment of a route, combining direct costs determined for that segment with indirect costs assigned to that segment to arrive at a total segment cost.   (Figure 4, [0081-0082])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s route finding method and the use of direct costs assigned to segments with Bier’s use of also calculating indirect segments and combining them with the direct costs because while direct costs (tolls, gas usage, etc) might be apparent, indirect costs (such as repair costs for traveling over uneven roads for a year) would be unnoticed until maintenance is required.  This would give a more accurate representation of the total cost of the route.

For Claim 3, modified Fischer teaches The method of claim 2, further comprising, for a route with multiple segments, calculating a total cost for that route comprises combining the total segment costs for each of the segments in that route.  ([0055]) 

For Claim 4, modified Fischer teaches The method of claim 1, further comprising determining composite route scores for each of the plurality of determined possible routes, wherein a composite route score for a route comprises a combination of the calculated total cost for that route with other route parameters.   ([0055].  Other route parameters could be a desired degree of hilliness or a desired degree of windiness.) 

For Claim 5, modified Fischer teaches The method of claim 4, wherein the composite route score for each route comprises a weighted combination of cost information for each route and other route parameters for each route.  ([0055].  While Fischer does not mention weighting, it is necessary to weight when combining value of different units.  While money could serve as a unit for direct and indirect monetary costs, something like “windiness of roads” that is pleasurable would need to be weighted in the process of incorporating it into the other costs.) 

For Claim 6, modified Fischer teaches The method of claim 1, wherein cost factors for a plurality of the determined possible routes comprise cost factors for one or more segments of the determined SMRH:4829-4741-4426.2-- 48 --P A T E N T Docket No. 31EV-296848 (2019-225/I P-A-3824) possible routes, ([0055]) and wherein determining a plurality of cost factors for the determined possible routes comprises: 
determining the plurality of cost factors for the one or more segments in advance of determining possible routes from the origin to the destination; and ([0055-0057] Fischer teaches determining the cost factors for a few segments leaving the starting location, and then determining routes and calculating costs after that) 
retrieving the determined plurality of cost factors to use in calculating the total cost for each of the plurality of determined possible routes.  ([0055].  Fischer uses the information to calculate cost factors, so the information must be retrieved, if not from an outside source, then from a memory in the navigation system) 

For Claim 7, modified Fischer teaches The method of claim 1, further comprising amending a route of the determined possible routes based on a cost of segments of the determined possible routes.  ([0055-0056]) 

For Claim 9, modified Fischer teaches The method of claim 1, further comprising selecting the lowest-total-cost route as a route to be used to navigate the vehicle from the origin to the destination.  ([0055], Figure 5B, step 17.  Using a cost algorithm, the device chooses the optimal, lowest cost, route).

For Claim 12, Fischer teaches The method of claim 1, 
Fischer does not teach further comprising receiving the actual cost information from the plurality of vehicles over the plurality of determined possible routes to train the machine learning model.  
Cox, however, does teach further comprising receiving the actual cost information from the plurality of vehicles over the plurality of determined possible routes to train the machine learning model.  ([0213-0215].  Cox uses machine learning to take information regarding energy consumption (possibly from a history of other vehicles) to calculate distance range, and possible time spent refueling) [0132-0137], Fig. 19B and Fig. 19c establish this can be done within the vehicle).
Therefore, it would be obvious to someone of ordinary skill in the art prior to the effective filing date to combine Fischer’s method of vehicle navigation with Cox’s method of using machine learning and actual cost information over a plurality of possible routes to find indirect cost information, as machine learning algorithms are very good at finding abstract values from less abstract data, and using other vehicles to gather information from would allow a much larger training set than just getting information from the vehicle the system is installed upon.

For Claim 13, Fischer teaches A vehicle routing system, comprising: ([0022])
A vehicle; ([0004], [0007], [0011], [0015])
a processor of the vehicle; and ([0004] Figures 2 and 3 [0130-0131] establishes the devices can be in the vehicle)
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor of the vehicle to perform operations, the operations comprising ([0004])
receiving information identifying a destination for the vehicle; ([0022])
determining two or more possible routes from an origin to the destination; (Figure 5A, Step 9)
determining a plurality of cost factors for a plurality of the determined possible routes, wherein the cost factors comprise direct cost information for the plurality of determined possible routes and indirect cost information for the plurality of determined possible routes; ([0055], direct costs might be energy consumption, and indirect might be something more like time of traveling.)
calculating a total cost for each of the plurality of determined possible routes as a combination of direct and indirect cost factors; and (2019-225/I P-A-3824) ([0055])
presenting to the user a determined lowest-total-cost route from among the plurality of determined possible routes.  (Figure 5B, Step 19, [0167])
Fischer does not teach determining a plurality of cost factors for a plurality of the determined possible routes, wherein the cost factors comprise direct cost information for the plurality of determined possible routes and indirect cost information for the plurality of determined possible routes, the direct cost information comprising, for each of the plurality of determined possible routes, known cost of fuel, and energy consumption of the vehicle; 
predicting, by the vehicle, the indirect cost information by training a machine learning model using actual cost information from a plurality of vehicles over the plurality of determined possible routes
Correlating indirect cost information on each of the plurality of determined possible routes such that each of the plurality of determined possible routes corresponds to a different indirect cost factor;
calculating a total cost for each of the plurality of determined possible routes as a combination of direct and indirect cost factors, wherein the two or more cost factors comprise direct cost factors for each of the plurality of determined possible routes and indirect cost factor for each of the plurality of determined possible routes; (2019-225/I P-A-3824)
presenting to the user a determined lowest-total-cost route and a determined lowest energy route from among the plurality of determined possible routes.
Bier, however, does teach determining a plurality of cost factors for a plurality of the determined possible routes, wherein the cost factors comprise direct cost information for the plurality of determined possible routes and indirect cost information for the plurality of determined possible routes, the direct cost information comprising, for each of the plurality of determined possible routes, energy consumption of the vehicle; ([0081] considers the routing goals in cost/benefit analysis.  In [0072], the routing goals can be either direct (energy consumption, toll cost as two examples) or indirect (maintenance cost or estimated wear and tear)
Correlating indirect cost information on each of the plurality of determined possible routes such that each of the plurality of determined possible routes corresponds to a different indirect cost factor; (Fig. 2, [0077-0081], it is stated in [0077] that “In general, route modification parameters preferably link data pertaining to routing goals to a route or part of a route”.  [0081] states “a set of route modification parameters are cost/benefit scores associated with road sections”.  [0072] states that one of the routing goals (from which the route modification parameters are based) is estimated wear and tear, which would be an indirect cost.)
calculating a total cost for each of the plurality of determined possible routes as a combination of direct and indirect cost factors, wherein the two or more cost factors comprise direct cost factors for each of the plurality of determined possible routes and indirect cost factor for each of the plurality of determined possible routes; ([0081-0082], Figure 4, Fig. 2, [0077-0081], it is stated in [0077] that “In general, route modification parameters preferably link data pertaining to routing goals to a route or part of a route”.  [0081] states “a set of route modification parameters are cost/benefit scores associated with road sections”.  ) (2019-225/I P-A-3824)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s use of calculating routes by creating cost factors for the routes with Bier’s use of both directly attributable costs and indirectly attributable costs correlated to road segments because while direct costs (tolls, gas usage, etc) might be apparent, indirect costs (such as repair costs for traveling over uneven roads for a year) would be unnoticed until maintenance is required.  This would give a more accurate representation of the total cost of the route.
Cox, however, does teach predicting, by the vehicle, the indirect cost information by training a machine learning model using actual cost information from a plurality of vehicles over the plurality of determined possible routes
([0213-0215].  Cox uses machine learning to take information regarding energy consumption (possibly from a history of other vehicles) to calculate distance range, and possible time spent refueling) [0132-0137], Fig. 19B and Fig. 19c establish this can be done within the vehicle).
Therefore, it would be obvious to someone of ordinary skill in the art prior to the effective filing date to combine Fischer’s method of vehicle navigation with Cox’s method of using machine learning and actual cost information to find indirect cost information, as machine learning algorithms are very good at finding abstract values from less abstract data, and using other vehicles to gather information from would allow a much larger training set than just getting information from the vehicle the system is installed upon.
Roth, however, does teach presenting to the user the plurality of determined possible routes with corresponding information associated with the calculated total cost for each of the plurality of determined possible routes, the presented plurality of determined possible routes comprising a determined a lowest-total-cost route or a determined lowest energy route from among the plurality of determined possible routes. ([0050], [0058], [0061], [0064].  While it is not established that both lowest cost and lowest energy are provided at the end, it is established that they can both be provided depending on the user preferences that are established prior to the outputting process.  While an argument could be made that both could be output due to [0061] citing “lower total cost”, “lower energy consumption” or “any combination thereof”, the examiner believes that a logical statement addresses the limitation more firmly.  It is also established that routes are provided to a user for selection.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Fischer and Roth to be presenting to the user a determined lowest-total-cost route or a determined lowest energy route from among the plurality of determined possible routes.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Roth establishes the concept that a person might have a preference for either a lowest cost route or an energy efficient route (among other possible options).  What Roth is explicitly missing is that both specific routes, once generated, are shown to a user for them to select.  Roth establishes that preference before the routes are generated, not during the selection step.  Roth does teach that routes are provided to a user for selection, along with all of the relevant information regarding those routes, but it is not explicitly stated that one of those routes is lowest total cost or lowest energy.  However, it would be obvious in light of Fischer and Roth to show a lowest energy route and a lowest total cost route for selection because users often have different constraints that they’d like an optimal route for.  A user in a hurry might want a time optimal route, a user who cares about the environment might want an energy optimal route, a user on a budget might prefer a cheapest route (neglecting time), and a user who values their time and money might value a lowest total cost route (that puts a monetary cost on time).  Often, a user can be one type one day, and another the next.  There are a number of ways a route can be optimized, and by offering a user several routes that are optimized in some way, that user can select the optimal route that best fits their current situation.  Lowest cost and lowest energy are two of those optimizations that would be obvious to provide.
Roth, however, does teach the direct cost information comprising, for each of the plurality of determined possible routes, known cost of fuel, and energy consumption of the vehicle; (([0050], [0058], [0061], [0064], A fuel cost and expenditure is calculated for each possible route)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Roth’s teaching of fuel cost including energy spent as a route metric and money spent of energy as a route metric for cost, as a user may be interested in energy spent as a cost, as it pertains to environmental impacts, and a user may be interested in the monetary cost of energy spent as it could affect them or their company financially.



For Claim 14, modified Fischer teaches The vehicle routing system of claim 13, wherein determining a plurality of cost factors for the plurality of determined possible routes, comprises: 
using the direct cost information to determine direct costs for segments of each of the plurality of determined possible routes; ([0055])
Fischer does not teach correlating indirect cost information to the segments of each of the plurality of determined possible routes and using the correlated indirect cost information to assign indirect costs to the segments of each of the plurality of determined possible routes; 
for each segment of a route, combining direct costs determined for that segment with indirect costs assigned to that segment to arrive at a total segment cost.  
Bier, however, does teach using the direct cost information to determine direct costs for segments of each of the plurality of determined possible routes; ([0072], energy consumption and tolls are considered. [0077-0078] establishes that segments have characteristics assigned to them from data that corresponds to the routing goals established in [0072])
correlating indirect cost information to the segments of each of the plurality of determined possible routes and using the correlated indirect cost information to assign indirect costs to the segments of each of the plurality of determined possible routes; ([0072], maintenance costs (estimate wear and tear). [0077-0078] establishes that segments have characteristics assigned to them from data that corresponds to the routing goals established in [0072])
for each segment of a route, combining direct costs determined for that segment with indirect costs assigned to that segment to arrive at a total segment cost.  (Figure 4, [0081-0082])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s route finding method and the use of direct costs assigned to segments with Bier’s use of also calculating indirect segments and combining them with the direct costs because while direct costs (tolls, gas usage, etc) might be apparent, indirect costs (such as repair costs for traveling over uneven roads for a year) would be unnoticed until maintenance is required.  This would give a more accurate representation of the total cost of the route.

For Claim 15, modified Fischer teaches The vehicle routing system of claim 14, wherein the operations further comprise, for a route with multiple segments, calculating a total cost for that route comprises combining the total segment costs for each of the segments in that route.  ([0055])

For Claim 16, modified Fischer teaches The vehicle routing system of claim 13, wherein the operations further comprise determining composite route scores for each of the plurality of determined possible routes, wherein a composite route score for a route comprises a combination of the calculated total cost for that route with other route parameters.  ([0055].  Other route parameters could be a desired degree of hilliness or a desired degree of windiness.)

For Claim 17, modified Fischer teaches The vehicle routing system of claim 16, wherein the composite route score for each route comprises a weighted combination of cost information for each route and other route parameters for each route.  ([0055].  While Fischer does not mention weighting, it is necessary to weight when combining value of different units.  While money could serve as a unit for direct and indirect monetary costs, something like “windiness of roads” that is pleasurable would need to be weighted in the process of incorporating it into the other costs.)

For Claim 18, modified Fischer teaches The vehicle routing system of claim 13, wherein cost factors for a plurality of the determined possible routes comprise cost factors for one or more segments of the determined possible routes, ([0055])  and wherein determining a plurality of cost factors for the determined possible routes comprises: 
determining the plurality of cost factors for the one or more segments in advance of determining possible routes from the origin to the destination; and ([0055-0057] Fischer teaches determining the cost factors for a few segments leaving the starting location, and then determining routes and calculating costs after that)
retrieving the determined plurality of cost factors to use in calculating the total cost for each of the plurality of determined possible routes.  ([0055].  Fischer uses the information to calculate cost factors, so the information must be retrieved, if not from an outside source, then from a memory in the navigation system).

For Claim 19, modified Fischer teaches The vehicle routing system of claim 13, wherein the operations further comprise amending a route of the determined possible routes based on a cost of segments of the determined possible routes.  ([0055-0056])

For Claim 21, Fischer teaches The vehicle routing system of claim 13, wherein the operations further comprise selecting the lowest-total-cost route as a route to be used to navigate the vehicle from the origin to the destination. ([0055], Figure 5B, step 17.  Using a cost algorithm, the device chooses the optimal, lowest cost, route)

For Claim 22, modified Fischer teaches The vehicle routing system of claim 13,
	Fischer does not teach wherein the vehicle comprises a hybrid vehicle.
	Cox, however, does teach wherein the vehicle comprises a hybrid vehicle. ([0037], [0259-0260]).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Fischer’s vehicle routing method with Cox’s use of applying the method to a hybrid vehicle.  It would be obvious to one of ordinary skill in the art prior to the effective filing date because hybrid vehicles can also benefit from intelligent routing that minimizes energy used, wear and tear, time in transit, and other cost factors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in light of Bier in light of Cox, in light of Roth, in light of Baverstock et al (US Pub 2016/0332623 A1), hereafter known as Baverstock.

For Claim 8, modified Fischer teaches The method of claim 1, 
Fischer does not teach wherein presenting to the user a lowest-total-cost route from among the plurality of determined possible routes, comprises displaying the total cost for each of a subset of the plurality of routes to a vehicle operator.  
Baverstock, however, does teach wherein presenting to the user a lowest-total-cost route from among the plurality of determined possible routes, comprises displaying the total cost for a route ([0099])
And displaying information for each of a subset of the plurality of routes to a vehicle operator.  ([0129])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s navigation system with Baverstock’s teachings of showing the total estimated cost for a route and showing information about multiple possible routes.  A person of ordinary skill in the art prior to the effective filing date would do this because it would allow the user to possibly choose another route if the costs were similar, but there was another reason the function had not taken into consideration that would appeal to the user, and the user was aware of this consideration.

For Claim 10, modified Fischer teaches The method of claim 1, wherein the cost factors for each route comprise energy consumption ([0055]) costs for each route, 
Fischer does not teach wherein the cost factors for each route comprising vehicle maintenance costs for each route, and third- party expenses for each route. 
Baverstock, however, does teach wherein the cost factors for each route comprising vehicle maintenance costs for each route, and third- party expenses for each route. ([0068], [0185-0186], and includes the prices of individual refueling stations that one might need to fuel up at.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s navigation method with Baverstock’s method of considering maintenance and refueling costs in the cost equation.  A person of ordinary skill in the art prior to the effective filing date would do this because maintenance costs can add up over many trips and are not inconsiderable when operating a vehicle, and there can be variance in the gas price at gas stations, leading to it being much more costly to have to refuel at certain stations.

  For Claim 11, modified Fischer teaches The method of claim 10, 
Fischer does not teach wherein third-party expenses for each route comprise a cost of fuel at fueling stations along each route.  
Baverstock, however, does teach wherein third-party expenses for each route comprise a cost of fuel at fueling stations along each route.  ([0068], [0185-0186], and includes the prices of individual refueling stations that one might need to fuel up at.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s navigation method with Baverstock’s method of considering refueling costs in the cost equation.  A person of ordinary skill in the art prior to the effective filing date would do this because there can be variance in the gas price at gas stations, leading to it being much more costly to have to refuel at certain stations.

For Claim 20, modified Fischer teaches The vehicle routing system of claim 13, 
Fischer does not teach wherein presenting to the user a lowest-total-cost route from among the plurality of determined possible routes, comprises displaying the total cost for each of a subset of the plurality of routes to a vehicle operator.  
Baverstock, however, does teach wherein presenting to the user a lowest-total-cost route from among the plurality of determined possible routes, comprises displaying the total cost for a route ([0099])
And displaying information for each of a subset of the plurality of routes to a vehicle operator.  ([0129])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Fischer’s navigation system with Baverstock’s teachings of showing the total estimated cost for a route and showing information about multiple possible routes.  A person of ordinary skill in the art prior to the effective filing date would do this because it would allow the user to possibly choose another route if the costs were similar, but there was another reason the function had not taken into consideration that would appeal to the user, and the user was aware of this consideration.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan-Brown (US Pub 2019/0316924 A1) relates to choosing vehicle routing with energy consumption in mind.  Grochocki et al (US Pub 2013/026126) relates to path planning making use of segments.  Wong et al (US Pub 2013/0261966 A1) relates to energy consumption in path planning and anticipating desired path planning.  Wilson et al (US Pub 2012/0022781 A1) relates to creating correlations between segments and cost factors for crowd sourced or probe data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664